Name: 96/552/EC: Commission Decision of 6 September 1996 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg and Mecklenburg-Western Pomerania, and repealing Decision 93/617/EC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  regions of EU Member States;  natural environment
 Date Published: 1996-09-20

 Avis juridique important|31996D055296/552/EC: Commission Decision of 6 September 1996 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg and Mecklenburg-Western Pomerania, and repealing Decision 93/617/EC (Only the German text is authentic) Official Journal L 240 , 20/09/1996 P. 0013 - 0014COMMISSION DECISION of 6 September 1996 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg and Mecklenburg-Western Pomerania, and repealing Decision 93/617/EC (Only the German text is authentic) (96/552/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the eradication of classical swine fever (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6a (3) thereof,Whereas, by Decision 93/617/EC (2), the Commission approved the plan submitted by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate, whereas the said plan was amended by Commission Decision 95/297/EC (3);Whereas the German authorities in the light of the evolution of classical swine fever in feral pigs have presented a new disease eradication plan;Whereas this plan takes into account that classical swine fever virus has not been detected for more than 12 months in the feral pig population in Lower Saxony and Rhineland Palatinate, and that the virus is present in the feral pig population in Brandenburg and Mecklenburg-Western Pomerania;Whereas the newly submitted plan covering certain areas of Brandenburg and Mecklenburg-Western Pomerania has been examined and found to comply with the provisions of Directive 80/217/EEC;Whereas the newly submitted plan contains measures to ensure that from an area defined as infected in accordance with the provisions of Article 6a (3) of Council Directive 80/217/EEC Germany will not send to other Member States:- live pigs before a period of 12 months have elapsed after the last isolation of classical swine fever virus in feral pigs,- meat originating from feral pigs before a period of 24 months have elapsed after the last isolation of classical swine fever virus in feral pigs;Whereas Decision 93/617/EC in the interest of clarity must be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Germany for the eradication of classical swine fever in feral pigs in Brandenburg and in Mecklenburg-Western Pomerania, is hereby approved.Article 2Germany shall bring into force the laws, regulations and administrative provisions for implementing the amendment of the plan referred to in Article 1.Article 3The present Decision shall repeal Decision 93/617/EC.Article 4 This Decision is addressed to Germany.Done at Brussels, 6 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 21. 2. 1980, p. 11.(2) OJ No L 296, 1. 12. 1993, p. 60.(3) OJ No L 184, 3. 8. 1995, p. 47.